Citation Nr: 0718926	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to additional benefits for T.R. as a dependent 
spouse.


REPRESENTATION

Veteran represented by:	Kenneth J. David, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
January 1989 and from February 1991 to February 1992.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 decision by the RO.

In September 1996, the Board remanded a separate issue-
adjudicated by the VA Medical Center (VAMC) in Amarillo, 
Texas-involving entitlement to VA payment or reimbursement 
of private medical expenses.  It is not clear from the record 
currently before the Board whether that issue has been 
resolved in the appellant's favor.  If it has not, the Board 
will consider the issue after the VAMC completes the 
development sought in the September 1996 remand and, if the 
claim remains denied, returns that matter to the BVA.

As for the matter presently before the Board-pertaining to 
the veteran's entitlement to additional benefits for T.R. as 
a dependent spouse-the Board finds that that matter must be 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

In December 2005, the RO denied entitlement to additional 
benefits for T.R. as the veteran's dependent spouse because 
there was evidence of record showing that the veteran had 
previously been married on December 31, 1991 and there was no 
evidence to show that the prior marriage had been annulled or 
otherwise terminated.  On appeal, the veteran asserts, in 
essence, that he was never married in December 1991.  He says 
that he does not know, and never knew, the woman he was 
purportedly married to in 1991, and maintains that certain 
documents in his VA claims file, including a marriage 
certificate ostensibly issued by Peirce County in Washington 
state, have been forged and contain a multitude of 
inaccuracies.

Following a thorough review of the record, and in light of 
the veteran's allegations, the Board finds that additional 
development must be accomplished prior to final adjudication 
of this case.  A remand is required.  38 C.F.R. § 19.9 
(2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a new notice letter 
pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)), 
pertaining to the issue currently on 
appeal.  The notice must contain all of 
the elements required by law.  See, e.g., 
38 C.F.R. § 3.159 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran and his 
representative must be afforded a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received must be associated with 
the claims file.

2.  Contact the service department and ask 
it to provide a complete copy of the 
veteran's service personnel record.  The 
materials obtained should be associated 
with the claims file.

3.  Obtain the veteran's VA vocational 
rehabilitation folder, or a legible copy 
thereof, and associate it with the claims 
file.

4.  Obtain the veteran's VA educational 
benefits folder, if any, or a legible copy 
thereof, and associate it with the claims 
file.

5.  Arrange for an investigation for 
purposes of gathering additional 
information as to the veteran's purported 
marriage, or lack thereof, in December 
1991.  The investigation should include, 
but need not be limited to:

a.  Efforts to ascertain whether 
the State of Washington possesses 
evidence that the veteran was 
married to P.K.B. on December 31, 
1991 (or any other date).  If it 
does not, that fact should be 
noted.  If it does, a new, true 
copy of the original/certified 
marriage certificate should be 
procured directly from the 
custodian, along with a true copy 
of the associated marriage license 
and any other documents 
appurtenant thereto.

b.  Efforts to ascertain from the 
U.S. Internal Revenue Service 
whether the veteran, at any time 
subsequent to December 31, 1991, 
filed income tax returns as a 
married individual and, if so, to 
whom he reported to be married; 
and the identity of any children 
claimed as dependents.  (No income 
or other financial data should or 
need be sought.)

c.  Efforts to determine whether 
the veteran's signature was forged 
on an application for vocational 
rehabilitation, dated January 16, 
1992 and/or an application for 
compensation and pension dated 
February 28, 1992, to include an 
analysis by a handwriting expert 
(this might be accomplished 
through the office of VA's 
Inspector General, for example); 
and

d.  Efforts to ascertain whether 
P.K.B. has obtained a divorce from 
the veteran in the state of Idaho.  
(She indicated in October 2004 
that she was in the process of 
seeking a divorce.)

All relevant information or evidence 
obtained in connection with the 
investigation should be associated with 
the claims file.

6.  Thereafter, take adjudicatory action 
on the claim here in question.  If the 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


